Opinion on Rehearing




                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6108



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

VALENTINE CHUKWUEMEKA NNANI,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CR-91-10, CA-94-687-5-BR)


Submitted:   September 24, 1996           Decided:   October 10, 1996


Before WILKINSON, Chief Judge, and WIDENER and HALL, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Valentine Chukwuemeka Nnani, Appellant Pro Se.       Charles Edwin
Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed pursuant to 28 U.S.C. § 2255 (1994), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. This court affirmed. By order dated July

29, 1996, a panel of this court granted Appellant's petition for

rehearing and vacated the prior panel decision.

     On rehearing, we have reviewed the record and the district
court's opinion and find no reversible error. Although the record

does not contain a transcript of the evidentiary hearing on this
motion, the district court granted Appellant's request for such

transcript. However, Appellant failed to act to procure such

transcript and failed in this court to state a substantial question

warranting preparation of the transcript at government expense. See
28 U.S.C. § 753(f) (1994); Maloney v. E.I. DuPont de Nemours & Co.,

396 F.2d 939 (D.C. Cir. 1967), cert. denied, 396 U.S. 1030 (1970).

     Because the record before the court reveals that disposition
of this motion required only a credibility determination, and the

district court apparently resolved that issue against Appellant, we

affirm the district court's order denying Appellant's § 2255 mo-

tion. See United States v. Locklear, 829 F.2d 1314, 1317 (4th Cir.
1987) (credibility determinations reviewed for clear error, accord-

ing substantial deference to district court). We dispense with oral

argument because the facts and legal contentions are adequately



                                2
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3